Title: Ménonville—Washington Memorandum, 8 May 1781
From: Washington, George
To: 


                        
                            New Windsor 8th May 1781
                        
                        Having received the answer his Excellency honored me with for the second time, I think I have no more now to
                            do, but to continue my journey to Philadelphia, when furnished with the letter his Excellency has offered me, to introduce
                            me to his Excellency the President of the Congress.
                        I think when arrived there, I’ll follow closely the intentions of his Excellency, (which is a special part of
                            my orders) if I can obtain from the Congress, to assemble together at Philadela, as much of Supplies of flour &
                            Corn, as they can conveniently provide for & a small part of these articles at Trenton.
                        2ly If they are able, to assemble somewhat of the same kind on Connecticut River, above what is destined,
                            & must now be deposited in these parts for the use of the American Army.
                        3dly To provide the french Army with live Cattle, from the Eastern States in genl.
                        4thly To get for the use of the French forces the supply of the salt meat they can find, in every part of the
                            United States.
                        5thly To supply the French Army, if possible, with some Teams, chiefly from Pensylvania.
                        I am moreover waiting for further orders from his Excellency, if she has some to give me,
                            in my journey.
                        Answer
                        In remarking upon the 1st head General Washington would wish Colo. Menonville to observe that he does not
                            think Philadelphia ought to be made the immediate general deposit of the Flour &ca of
                            Virginia & Maryland but of Pensylvania & Delaware only—He mentioned that place
                            as being ultimately preferable supposing an operation in this quarter, to any in Jersey as the provision can be brought
                            from thence to Trenton by an easy & Cheap water transportation In the meantime he repeats his first recommendation
                            of permitting the flour & Corn of Virginia & Maryland particularly to remain within those States untill
                            the plan of Campaign is more fully determined upon.
                        General Washington approves of the intentions of Colo. Menonville contained in the 2d 3d 4th & 5th
                            heads—And he will be happy in furnishing him with Letters for the President of Congress whenever the weather & his
                            own inclination will permit him to prosecute his journey to Philadelphia
                        
                            Go: Washington
                        
                    